Citation Nr: 1209981	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a left knee injury with internal derangement, synovitis, and degenerative joint disease, status post total knee replacement, evaluated as 30 percent disabling since August 1, 2009. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to February 1975. 

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to a disability rating in excess of 10 percent for the service-connected left knee disability.  

In a subsequent August 2008 rating decision, the RO granted a temporary total disability rating due to treatment for the service-connected left knee disability requiring convalescence pursuant to 38 C.F.R. § 4.30 (2011), for the period from June 17, 2008, to July 31, 2009.  Effective August 1, 2009, the RO assigned a 30 percent disability rating.  Although an increased rating was granted, the increased rating issue remained in appellate status, as the maximum schedular rating was not assigned during the entire period of the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a July 2009 Board videoconference hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file. 

In September 2009, the Board remanded the issues of entitlement to service connection for a right knee disability, and entitlement to an increased disability rating for the left knee disability, evaluated as 30 percent disabling since August 1, 2009, to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a May 2011 rating decision, service connection was granted for the Veteran's status post total replacement of the right knee.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved and is not currently on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200.

In his January 2006 NOD, the Veteran reported that he was unable to work because of his left knee disability.  This statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Since August 1, 2009, the Veteran's left knee disability has been manifested by extension limited to 0 degrees and flexion limited to 90 degrees, when considering the Veteran's pain and functional loss; has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; has not been manifested by anklyosis of the joint; has not been manifested by nonunion of the tibia and fibula, with loose motion, requiring a brace; and, has not been manifested by recurrent instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected residuals of a left knee injury with internal derangement, synovitis, and degenerative joint disease, status post total knee replacement, is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in March 2006 and June 2008 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 and June 2008 duty-to-assist letters were not provided before the initial RO adjudication of his claim in November 2005.  However, after he was provided all of the letters, the RO and AMC readjudicated his claims in the August 2008 and May 2011 Supplemental Statement of the Cases (SSOCs) based on any additional evidence received in response to the additional notices and since the initial rating decision at issue.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed.  All evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been provided VA examinations to assess the severity of his service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its September 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Regarding the left knee claim, the remand included obtaining the Veteran's recent VA treatment records.  These records were associated with the claims file.  The remand also included scheduling the Veteran for a VA examination.  This examination took place in January 2010.  Finally, the remand requested that the Veteran's claim be readjudicated by the AMC.  This action was accomplished in the May 2011 SSOC.  Thus, the Board finds that there has been substantial compliance with its September 2009 remand directives.  Id.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran is currently in receipt of a 30 percent evaluation for his residuals of a left knee injury with internal derangement, synovitis, and degenerative joint disease, status post total knee replacement, under DCs 5055 and 5261, effective August 1, 2009.  38 C.F.R. § 4.71a.

DC 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, that requirement has been fulfilled, as a total rating has been assigned from June 17, 2008, to July 31, 2009.  38 C.F.R. 
§ 4.71a, DC 5055. 

Under DC 5055, following the assignment of a total disability rating, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to DCs 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Id.

Under DC 5256, anklyosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, DC 5256.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5262 provides the criteria for impairment of the tibia and fibula.  A 30 percent disability rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.

Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  38 C.F.R. § 4.71a, DC 5257.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The Court has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  

Here, in January 2010, the Veteran was afforded a VA knee examination.  Upon a physical examination of the Veteran, his flexion was 95 degrees (normal is 140 degree) and his extension was 0 degrees (normal).  38 C.F.R. § 4.71a.  The examiner determined that there was no evidence of instability, anklyosis, incoordination, weakened movement, or excessive fatigability with use.  X-rays of the left knee were taken at the examination.  The X-rays did not document nonunion of the Veteran's tibia and fibula.  The examiner diagnosed the Veteran with "left knee osteoarthritis, now with total knee arthroplasty" with "painful decreased range of motion."

Regarding the DeLuca and Mitchell cases, the January 2010 examiner noted that objective evidence of pain and decreased range of motion were present in the Veteran's left knee.  This determination was made following the Veteran's inability to squat more than half way down.  The Veteran also had difficulty getting out of the chair at the examination, and needed his arms to get up.  However, the examiner concluded that there was no decrease in active or passive range of motion following repetitive testing against resistance.  Thus, the examiner found that there was no additional loss of range of motion in the left knee, due to painful motion, weakness, impaired endurance, incoordination, subluxation, or instability.  Regarding the Veteran's functional loss, the examiner stated that he would assign an additional 5 degrees of limitation of flexion on the left knee due to the Veteran's left knee effusion and swelling.  Mitchell, 25 Vet. App. at 32; see 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205-06.

Since August 1, 2009, the claims file does not contain any evidence contrary to the VA examination.  

Applying the above criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating higher than 30 percent for his left knee disability, since August 1, 2009.  The evidence of record does not establish that the Veteran has ankloysis of the left knee, limitation of extension of the left leg to 30 degrees, or weakness in the left leg.  Additionally, the evidence of record does not establish that the Veteran has severe painful motion of the left knee.  Although the Veteran does have painful motion of the left knee, the evidence of record does not establish that this painful motion is severe.  The Veteran's extension of the left knee is normal, and the Veteran's flexion of the left knee, even when considering his pain and functional loss, is 90 degrees at worst (normal is 140 degrees).  These ranges of motion do not represent a severe impairment of the left knee.  Finally, the evidence of record does not document that the Veteran's left knee is manifested by nonunion of the tibia and fibula, with loose motion, requiring a brace.  Thus, the evidence of record does not establish that the Veteran is entitled to the next higher disability rating for his service-connected left knee disability.  38 C.F.R. § 4.71a, DCs 5055, 5256, 5261, 5262.

Regarding DeLuca and Mitchell, even when taking into consideration the additional limitations identified by the examiner, the evidence of record does not establish that the Veteran's left knee disability has been manifested by severe painful motion or extension limited to 30 degrees, to warrant the next higher disability rating based on limitation of motion of the left knee.  Mitchell, 25 Vet. App. at 32; see 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205-06.

The evidence of record also does not establish that the Veteran has recurrent instability or subluxation.  Thus, the Board cannot assign a separate disability rating under DC 5257.  38 C.F.R. § 4.71a.

The Board has considered the potential applicability of other DCs, but finds that none are available.  The Veteran is already in receipt of the maximum schedular rating available under DCs 5258, 5259, 5260, and 5263.  Thus, a higher rating under these DCs is not possible.  38 C.F.R. § 4.71a.

In forming this decision, the Board has considered the Veteran's lay statements, including his testimony at a Board hearing.  However, these statements concerning the severity of his left knee disability are unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Veteran's left knee disability has never met the requirements for a higher disability rating since one year prior to filing his claim, so the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran has asserted that he is unemployable because of this service-connected disability.  However, the evidence of record does not establish that the Veteran's left knee disability on its own prevents his employment.  In January 2010, the VA examiner determined that the Veteran's left knee disability would not prevent him from performing sedentary employment, or employment that did not require prolonged standing or lifting of heavy objects.  The treatment records do not provide any evidence contrary to this medical opinion.  Additionally, the Veteran has not required frequent hospitalization for this service-connected disability.  Thus, the manifestations of such are consistent with the assigned schedular evaluation.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the evaluation already assigned for the disability.  Therefore, referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Based on the foregoing, the Board finds that the evidence of record does not support a finding for the next higher disability rating.  As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation higher than 30 percent for his service-connected residuals of a left knee injury with internal derangement, synovitis, and degenerative joint disease, status post total knee replacement, since August 1, 2009.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.71a (2011); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An evaluation in excess of 30 percent for the service-connected residuals of a left knee injury with internal derangement, synovitis, and degenerative joint disease, status post total knee replacement, since August 1, 2009, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the TDIU claim can be properly adjudicated.  

First, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A remand is also required in order to obtain a VA medical opinion to determine whether the Veteran's service-connected bilateral knee disabilities currently preclude him from performing substantially gainful employment.  At the January 2010 VA knee examination, the VA examiner provided a medical opinion regarding the Veteran's left knee disability and his employability.  However, to date, a medical opinion has not been obtained as to the effect of both knee disabilities on the Veteran's employability.  The Veteran is currently service-connected for both knees.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to a TDIU.  Additionally, this letter should comply with Dingess, 19 Vet. App. at 473.  

2.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected bilateral knee disabilities on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected bilateral knee disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

3.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to a TDIU.  If the claim is not granted in full, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


